NO. 07-05-0032-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                       MARCH 7, 2005

                            ______________________________


                               GREGG McCAIN, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

                 FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

           NO. A15819-0412; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                           _______________________________

Before REAVIS AND CAMPBELL, JJ. and BOYD, S.J.1


                                 MEMORANDUM OPINION


      Pending before this Court is appellant Gregg McCain’s request to withdraw his

notice of appeal as premature and dismiss the appeal pending a ruling on his motion for




      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
new trial. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, appellant

has personally signed the withdrawal. Counsel for appellant has also signed the document.


      Accordingly, the appeal is dismissed.


                                         Don H. Reavis
                                           Justice




                                            2